Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 12-21, 23-26, 28-30, and 34 is acknowledged.  Election was made without traverse in the reply filed June 16, 2033.  Claims 1-4 and 8-11 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Objections
Claim 12 is objected to because of the following minor informalities:  Claim 12 includes the typographical error “removing” on line 6 which should be amended to recite “remove.”  
Claim 23 recites the limitation "the passageway" on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 15, 16, 18, 21, 23, 24, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 4,519,531 Clerici.
To claim 12, Clerici discloses an automated production line system for forming pleats in a web of a textile production line (see Figures 14-18; col. 5, line 23 – col. 9, line 50), comprising:
a conveyor on which the web of the textile product is conveyed (see especially Figure 18; col. 6, line 9 – col. 7, line 47); and
a folding board assembly including a pair of folding boards (14,43) (see especially Figure 17; col. 5, lines 23-47), the folding board assembly configured to fold the web as the web passes through the folding board assembly, wherein the folding board assembly is configured to removing heat from at least one of the pair of folding boards (col. 5, lines 23-68).

To claim 15, Clerici further discloses an automated production line system wherein at least one of the pair of folding boards includes a passageway through which the cooling system is configured to provide the cooling fluid (see especially Figure 17; col. 5, lines 42-68; col. 7, lines 9-31).

To claim 16, Clerici further discloses an automated production line system wherein at least one of the pair of folding boards includes a passageway through which the cooling system is configured to provide the cooling fluid (see especially Figure 17; col. 5, lines 42-68; col. 7, lines 9-31).

To claim 18, Clerici further discloses an automated production line system further including a structure thermally coupled to at least one of the pair of folding boards, and wherein the cooling system is configured to provide the cooling fluid through the structure (see especially Figure 17; col. 5, lines 42-68; col. 7, lines 9-31).

To claim 21, Clerici further discloses an automated production line system wherein the cooling fluid is a liquid or wherein the cooling fluid is a gas (see especially Figure 17; col. 5, lines 42-68; col. 7, lines 9-31; air is a gas).

To claim 23, Clerici further discloses an automated production line system wherein at least one of the pair of folding boards further includes a surface contacting the web and an outlet disposed adjacent the surface, and wherein the outlet is in fluid communication with a passageway such that the gas flows out through the outlet (see especially Figure 17; col. 5, lines 42-68; col. 7, lines 9-31).

To claim 24, Clerici further discloses an automated production line system wherein the cooling fluid is air and the cooling system is configured to provide an external flow of air directed at a contact area between at least one of the pair of folding boards and the web (see especially Figure 17; col. 5, lines 42-68; col. 7, lines 9-31).

To claim 28, Clerici further discloses an automated production line system wherein the pair of folding boards are interleaved (see especially Figure 17; col. 5, lines 23-68).

To claim 29, Clerici further discloses an automated production line system wherein at least one of the pair of folding boards includes a roller at an interface between the web and the folding board (see Figure 18; col. 6, lines 23-59).

ALTERNATE REJECTION.  Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009293163 TOYOTA BOSHUKU CORP (please refer to the English Language Translation of TOYOTA BOSHUKU CORP appended to this office action).
To claim 12, TOYOTA BOSHUKU CORP discloses an automated production line system for forming pleats in a web of a textile product in a production line (see Figures 1-6c; Abstract; paras. 0029-0049), comprising:
a conveyor (see Figures 1-6c) on which the web of the textile product (1) is conveyed; and
a folding board assembly including a pair of folding boards (21,22) (see Figures 1-6c), the folding board assembly configured to fold the web as the web passes through the folding board assembly, wherein the folding board assembly is configured to removing heat from at least one of the pair of folding boards (see especially Figure 2; paras. 0035, 0042 cooling means 81 and 82 remove heat from both web of textile product 1 and folding boards 21,22).

ALTERNATE REJECTION.  Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 19549229 BAENSCH UWE (please refer to the English Language Translation of BAENSCH UWE appended to this office action).
To claim 12, BAENSCH UWE discloses an automated production line system for forming pleats in a web of a textile product in a production line (see all Figures; page 5 of 13 – page 6 of 13), comprising:
a conveyor (see especially Figure 1) on which the web of the textile product (1) is conveyed; and
a folding board assembly (see especially Figures 1 and 5) including a pair of folding boards (8,9), the folding board assembly configured to fold the web as the web passes through the folding board assembly, wherein the folding board assembly is configured to removing heat from at least one of the pair of folding boards (see especially Figures 1 and 5; page 5 of 13 – page 6 of 13; heat removed via fan 14).

Allowable Subject Matter
Claim 34 is allowed.
Claims 13, 14, 17, 19, 20, 25, 26, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter regarding claims 13, 14, 17, 19, 20, 25, 26, and 30:  The closest pieces of prior art are Clerici, TOYOTA BOSHUKU CORP, and BAENSCH UWE.  Although Clerici, TOYOTA BOSHUKU CORP, and BAESCHE UWE each disclose an automated production line system for forming pleats in a web of a textile product in a production line as recited in claim 12, Clerici, TOYOTA BOSHUKU CORP, and BAENSCH UWE each fail to teach, suggest, or disclose, alone or in combination, additional elements recited in the dependent claims including a thermal fin, a heat exchanger, a closed circuit system, and a low friction coating.  The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and improper hindsight reasoning.  Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.
The following is a statement of reasons for the indication of allowable subject matter regarding claim 34:  The closest piece of prior art is USPN 3,349,159 Luboshez.  While Luboshez discloses an automated production line system for forming pleats in a web of a textile product in a production line wherein a folding assembly is configured to maintain a plurality of rollers at a temperature less than about 350°F (col. 5, lines 52-60), it only discloses conveying the web of the textile product at a rate of about 40 inches per minute (col. 5, lines 61-70) while claim 34 recites conveying the web of the textile product at a rate of between about 200 feet per minute and about 900 feet per minute (i.e. Luboshez discloses a significantly slower rate of conveyance).  The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and improper hindsight reasoning.  Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732